Citation Nr: 0937091	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
boxer fracture to the left hand.  

2.  Whether there is new and material evidence to reopen a 
claim of service connection for a lumbar spine disorder.

3.  Whether there is new and material evidence to reopen a 
claim of service connection for blurred vision.

4.  Whether there is new and material evidence to reopen a 
claim of service connection for residuals of injury to the 
right lower extremity.  

5.  Entitlement to service connection for a cervical spine 
disorder.  

6.  Entitlement to service connection for residuals of injury 
to the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record, particularly the VA treatment records 
currently associated with the claims file, suggests that 
there are outstanding VA treatment records.  See, e.g., 
January 2005 VA treatment record (referencing previous 
treatment at pain clinic and referring Veteran for an 
electromyography and an ophthalmology consultation).  As 
these records are potentially relevant to the matters at 
hand, they must be obtained.  

Furthermore, with respect to the claim for an increased 
rating, based on the age of the last examination, the Board 
finds that a contemporaneous VA examination should be 
conducted to determine the current nature and severity of the 
Veteran's residuals of boxer fracture to the left hand.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

2.  The AMC should obtain all outstanding 
and relevant VA treatment records.  The 
Veteran should also be asked about the 
existence of any outstanding private 
treatment records, and all reported 
private treatment records should be 
requested.  

3.  Thereafter, the AMC should schedule 
the Veteran for an examination to 
determine the current extent of the 
residuals of the boxer fracture to the 
left hand.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  A 
complete rationale for any opinions 
expressed must be provided.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




